IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SHAWN SHARP,                                   : No. 42 EM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
SUPER. KEVIN RANSOM,                           :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.